DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed on June 9, 2021 is acknowledged. Claims 21 and 24-38 remain pending wherein claim 38 remains withdrawn pursuant to the election made by Applicant on April 20, 2021. Applicant amended claims 21, 35 and 36. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 21, 2021 are being considered by the examiner. Regarding foreign documents not in English, only the translated portions thereof provided by Applicant are being considered. 
Response to Arguments
Despite the amendment necessitating the new grounds of rejection set forth below, Applicant’s arguments directed to the patentability of the claims are pertinent because the new grounds of rejection remain based on the disclosure of Wagler et al. That said, the arguments have been fully considered, but they are not persuasive. 
1) Applicant argues that the claims are patentable over the disclosure of Wagler et al. because Wagler et al. do not disclose immobilizing droplets of a first fluid surrounded by a second fluid. According to Applicant, Wagler et al. actually teach against immobilizing droplets. The argument is not persuasive because the argument is not commensurate with the claim language. Contrary to the implication of Applicant’s argument, the claims do not require immobilization of droplets. The claims are completely devoid of the term “immobilization” and there is nothing in the claims that even suggests immobilization of droplets.    
2) Applicant argues that the claims are patentable over the disclosure of Wagler et al. because Wagler et al. do not disclose “capturing” of droplets. The argument is not persuasive because the scope of the limitation “capture” is broad enough* such that the method taught by Wagler et al. is deemed to encompass “capturing” of droplets of a first fluid (i.e. physically isolate discrete droplets) using an immiscible second fluid. 

3) Applicant argues that the rejection of claim 28 should be withdrawn because there is no motivation to combine the teachings of Wagler et al. and Keoshkerian et al. According to Applicant, the disclosure of Keoshkerian et al. is directed to manipulation of latex droplets, not biological droplets (i.e. the disclosure of Keoshkerian in not analogous to the disclosure of Wagler et al.). In addition, Applicant argues that the droplets disclosed by Wagler et al. are eventually combined, and the modification of Wagler et al. pursuant to the teachings of Keoshkerian et al. (i.e. adding a surfactant to the second fluid of Wagler et al.) would prevent the eventual coalescence of the droplets. The argument is not persuasive. 
Regarding the fact that the disclosure of Keoshkerian et al. is directed to manipulation of latex droplets and not biological droplets, the examiner maintains that Keoshkerian et al. and Wagler et al. are analogous art because the relevant disclosures of Keoshkerian et al. and Wagler et al. are both directed to controlling the flow of emulsified droplets (i.e. controlling the flow of droplets suspended in an immiscible fluid). The fact that the droplets of Keoshkerian et al. are latex and the droplets of Wagler et al. are aqueous does not render the references non-analogous art. 
Regarding Applicant’s argument that adding a surfactant to the second fluid taught by Wagler et al. would prevent the droplets from eventually coalescing in region 30 of the microfluidic network, it is the examiner’s position that the presence of the surfactant in the second fluid would not preclude droplet coalescence in region 30 of the microfluidic network. The role of the surfactant would be to prevent droplet coalescence in region 26 of the network (i.e. droplet coalescence in the presence of the second fluid). Given that the eventual coalescence of the droplets occurs in the absence of the second fluid (and thus in the absence of the surfactant) in region 30 of the network (see Figure), the presence of the surfactant in the second fluid would not affect the ability of the droplets to coalesce.                 
Claim Rejections - 35 USC § 112

Claims 31-37 are rejected under 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or applicant regards as the invention.
The following rejections are maintained because they were not addressed by Applicant, either via amendments or remarks. 
In claim 30, the limitation “polydimethylphenylsiloxane” is misspelled. The abbreviation PDMS corresponds to polydimethylsiloxane.     
In claim 31, there is no antecedent basis for the limitation “the one or more droplets”. According to claim 21, a droplet is formed.
In claims 34-36, there is no antecedent basis for the limitation “the detectable labels”. Claim 31 recites “one or more detectable labels”. To obviate the rejection, claims 34-36 should be amended to recite “the one or more detectable labels”.   
Claim Rejections - 35 USC § 103
Claims 21, 24-27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagler et al. (US 2006/0096923 A1)
With respect to claim 21, Wagler et al. disclose a method for droplet formation, the method comprising (see Figure): 
providing a microfluidic network (see abstract) comprising a first inlet 18 to a microfluidic channel, wherein the microfluidic channel comprises a first region 22 and a second region 10/26;
introducing a first fluid 14 into the microfluidic channel, the first fluid 14 comprising a plurality of beads (see [0002]), each bead intended for conducting a reaction (see [0017]); and 
flowing said first fluid 14 into said first and second regions, to thereby fill said first region 22 with a continuous volume of the first fluid (see Figure) and such that said continuous volume of first fluid 14 encounters an immiscible second fluid 16 in said second region 10 (see [0013] and Figure), wherein said second fluid 16 breaks a portion of the portion of the first fluid 14 from the continuous volume of the first 
The method disclosed by Wagler et al. differs from the claimed invention in that Wagler et al. do not explicitly disclose that the first fluid comprises a biological sample with which the beads can react.
However, Wagler et al. disclose that the method has biotechnology/combinatorial chemistry/lab-on-a-chip applications (see [0002]), and that a destination 20 of the microfluidic network is an analyzer (see [0020]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to use a mixture of a biological sample and the beads as the first fluid so as to place the discrete droplets of the first fluid in condition for analysis at the destination 20. Naturally, each bead would comprise a reactive component with which a target molecule in the biological sample can react.  
With respect to claims 24-26, it would have been obvious to one of ordinary skill in the art to assay for any conventional analyte of interest found in a biological fluid sample, for example nucleic acid or a protein. The purpose of the analysis of such analytes is considered well-known in the art (e.g. disease diagnosis, gene sequencing).      
With respect to claims 27 and 29, the second fluid is an oil (see [0014]). Moreover, given that the disclosure of Wagler et al. is silent regarding a surfactant, the oil is presumed to be devoid of a surfactant.   

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagler et al. as applied to claims 21, 24-27 and 29 above, and further in view of Keoshkerian et al. (US 6,469,094 B1).
As discussed above, the oil disclosed by Wagler et al. is presumed to be devoid of a surfactant. However, to preclude isolated droplets from coalescing, it would have been obvious to one of ordinary skill in the art to provide the oil with a surfactant, as taught by Keoshkerian et al. (Keoshkerian et al. disclose a method of forming and subsequently suspending discrete droplets of a first fluid within a second immiscible fluid [see line 66, col. 4-line 2, col. 5], wherein the second fluid comprises a surfactant to prevent coalescence of the discrete droplets, [see lines 32-33, col. 9]).  

30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagler et al. as applied to claims 21, 24-27 and 29 above, and further in view of Schroeder et al. (US 2007/0039866 A1). 
As indicated above, Wagler et al. disclose that the second fluid is an oil. However, Wagler et al. do not explicitly disclose the identity of the oil. That said, it would have been obvious to one of ordinary skill in the art to utilize any conventional inert oil suitable for segmenting discrete droplets of a biological fluid, for example PDMS as taught by Schroeder et al. (see abstract, [0012] and [0191] of Schroeder et al. disclosing that PDMS is one of many oils that can be used to segment discrete droplets of biological fluid).

Claims 31-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagler et al. as applied to claims 21, 24-27 and 29 above, and further in view of Pamula et al. (US 2007/0243634 A1).
As indicated above, Wagler et al. disclose that the droplet can be analyzed (see [0002] and [0017]). While Wagler et al. do not explicitly disclose that the analysis is accomplished optically, it would have been obvious to one of ordinary skill in the art to use any conventional analyzer suitable for interrogating a reaction inside a droplet. For example, Pamula et al. disclose a method of performing PCR inside a droplet (see [0055]), wherein the PCR products are analyzed optically by quantifying fluorescence emitted by labels that are incorporated into the products during PCR (see [0079] and [0086]). Naturally, the quantification of fluorescence would involve imaging the fluorescence and measuring the intensity of the fluorescence using a fluorescence detector. In light of the disclosure of Pamula et al. directed to the feasibility of conducting PCR inside a droplet, it would have been obvious to one of ordinary skill in the art to apply the Wagler et al. method to conduct PCR, and analyze the results of the PCR using a fluorescence detector that is configured to image and quantify fluorescence emitted by a label incorporated into the PCR product. 
Conclusion
The following prior art is considered pertinent to Applicant's disclosure, but not relied upon as a basis for a rejection:


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PAUL S HYUN/Primary Examiner, Art Unit 1797